PER CURIAM.
In this Anders1 appeal, we affirm Appellant’s judgment and sentence without further comment, but remand for the trial court to correct the probation revocation order to specify the condition of probation violated by Appellant. See Leggs v. State, 27 So.3d 155 (Fla. 1st DCA 2010). Appellant need not be present. See Baldwin v. State, 855 So.2d 1180 (Fla. 1st DCA 2003).
AFFIRMED and REMANDED with directions.
VAN NORTWICK, WETHERELL, and MAKAR, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).